Citation Nr: 1122175	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for the residuals of a left calf muscle injury.  

2.  Entitlement to service connection for the claimed residuals of a left calf muscle injury.   

3.  Entitlement to service connection for claimed residuals of a frostbite of the right foot.  

4.  Entitlement to service connection for a neck disorder, claimed as secondary to the service-connected lumbar spine disability.  

5.  Entitlement to service connection for the claimed residuals of frostbite of the right hand.  

6.  Entitlement to service connection for the claimed residuals of frostbite of the left hand.  

7.  Entitlement to a compensable evaluation for a claimed service-connected bilateral hearing loss.  

8.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar spine disability.  

9.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of frostbite of the left foot.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from February 1983 to October 1999.  He also had service with the Army Reserve. 

These matters come to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the RO.  

Of preliminary importance, the claim of service connection for the residuals of a left calf muscle injury had been previously denied in an unappealed rating decision dated in May 2000 and issued in June 2000.  

The most recent attempt by the Veteran to reopen the claim was received by VA in February 2008.  Although the RO adjudicated the claim on the merits in the October 2008 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized the issues as set forth on the title page.  

The issues of service connection for a neck disorder, as secondary to the service-connected lumbar spine disability, for the residuals of frostbite of the right and left hand,  an increased, compensable rating for the service-connected bilateral hearing loss and increased ratings in excess of 10 percent for the service-connected lumbar spine disability and the left foot disability are addressed are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A May 2000 rating decision denied the Veteran's claim of service connection for the residuals of a left calf muscle injury; the Veteran was notified in writing of the RO's determination, but did not appeal in a timely manner.  

2.  The evidence submitted since the RO's May 2000 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior denial and relates to a previously unestablished fact necessary to substantiate the claim of service connection for the residuals of a left calf muscle injury.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish the happening of a left calf muscle injury and right foot frostbite injury during service and a continuity of symptomatology referable to the left calf muscle  injury and the right foot frostbite injuries since service.  

4.  The currently demonstrated residuals of a left calf muscle injury is shown as likely as not to have had its clinical onset due to an incident sustained during the Veteran's active service.  

5.  The currently demonstrated residuals of frostbite of the right foot is shown as likely as not to have had its clinical onset incident to an incident sustained during the Veteran's active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of connection for a left calf muscle injury. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a left calf muscle injury is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of frostbite of the right foot is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

New and Material Evidence

As noted, in a final rating decision dated in May 2000, the RO denied the claim of service connection for the residuals of a left calf muscle injury, based on a finding that the evidence failed to show clinical diagnosis of a current disability.  

The Veteran was notified in writing of this action and his appellate rights in June 2000, and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's May 2000 rating action included the Veteran's service records and VA examination reports.  

In a VA Form 21-4138, Statement in Support of Claim, received in February 2008, the Veteran requested that his claim of service connection for the residuals of a left calf muscle injury be reopened.  The evidence added to the record since the May 2000 RO rating decision includes various VA treatment records, and VA examination reports.  

In addition to new medical treatment records, the new evidence includes credible statements in support of the claim from the Veteran regarding his claimed disorder, to include hearing testimony, along with written statements from the Veteran and his representative.  

Based on a careful review of the record, the Board finds the evidence added since the May 2000 rating decision regarding the Veteran's claim of service connection for the residuals of a left calf muscle injury provides a more complete picture of the circumstances surrounding the origin of the left calf muscle disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA treatment records, VA examination reports, and the Veteran's, and his representative's written statements and hearing testimony are new, in that they are evidence that has not been considered by the RO.  

They are also material, in that they relate to an unestablished fact necessary to establish the claim.  Therefore, this evidence is new and material, and the claim is deemed reopened.  


Service Connection

Of preliminary importance, the Board notes that the Veteran's service personnel and treatment records from his tour of duty in Bosnia and Hungary appear to be unavailable for review.  

The United States Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

By way of background, a service record, dated in December 1976, indicates that the Veteran enlisted in the U.S. Army Reserve.  A November 1980 Department of the Army, Office of the Adjutant General, U.S. Army Reserve Components Personnel and Administration Center letter to the Veteran indicates that he was relieved from U.S. Army Reserve Control Group Reinforcement and was voluntarily reassigned in the Reserve to another post, effective on October 16, 1980, and received secret security clearance.  

A VA Form 07-3101a, Request for Information, dated in May 1981, was completed in an attempt to obtain outstanding service records.  A June 1981 response to the request for information shows findings that the U.S. Army Reserve was not in possession of the Veteran's outstanding service treatment records, and the recommendation that the Department of the Army, or the Records Center in St. Louis, Missouri be contacted.  

A subsequent VA Form 07-3101a, Request for Information, was sent to the State Adjutant General and the National Guard.  As of April 1982, the record reflects that the Veteran's service medical records and verification of his service had not been located or associate with the claims file.  

A DD Form 877, Request for Medical/Dental Records or Information, received in October 1983, shows confirmation of the Veteran's active duty service from July 1977 to July 1980 and February 1983 to January 1986, with active reserve duty from November 1980 to December 1982.  

The record reflects that service treatment records, dated to 1999, have been associated with the claims file.  However, on the Veteran's Report of Medical Assessment conducted in June 1999 in conjunction with his retirement examination, the physician noted that some of the Veteran's medical problems were documented while he was serving in Bosnia and the documentation was lost.  In his June 1999 Report of Medical History, the Veteran reported experiencing a left calf muscle tear in 1996, and left 4th toe frostbite in 1996.  

A DD Form 214, Certificate of Release or Discharge from Active Duty, from the Veteran's final period of active service, dated from February 1983 to October 1999, confirms that he had service in Bosnia from December 1995 to September 1996.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

With respect to the claimed residuals of a left calf muscle injury, the Veteran asserts that he currently suffers from the residuals of a left calf muscle injury sustained while on active duty in Hungary.  

Specifically, the Veteran testified during his April 2011 Board hearing that while serving as a platoon first sergeant with the 24th medical detachment, he pulled his calf muscle within the first mile of a 10 kilometer run during a physical test.  The Veteran reported being treated in Hungary after the calf muscle became very swollen and requiring 3 weeks of physical therapy as a result.  He complained that he now felt like he was "kicked in the calf muscle" due to a noticeable bulge in the muscle, which causes him a great deal of discomfort.  

Notably, a Report of Medical History for the purpose of retirement, dated in June 1999, showed a history of left calf muscle torn in 1996.  As noted, the examining physician indicated that the Veteran's medical problems were documented while he was serving in Bosnia, and that the documentation was lost.  

The VA treatment records, dated in 2007, show findings of a possible calf rupture based on ultrasound results.  Significantly, a March 2007 VA treatment record revealed a history of left calf cramping ever since a long run in the Army, and reflects a diagnosis of calf cramping, likely old soft tissue damage.  

The Board finds that the Veteran's lay assertions with respect to his in-service injury to the left calf and post-service symptomatology are found to be credible in confirming the nature of the injury to his left calf.  Moreover, the Veteran is competent to describe symptoms of left calf muscle pain since injuring his left leg in service, which may establish continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. at 307.  

Moreover, the VA treatment record, dated in March 2007, showing the reported history of left calf cramping ever since a long run in the Army and the diagnosis that the Veteran's calf cramping was likely related to old soft tissue damage, is probative evidence of a medical nexus between the in-service calf muscle tear and the post-service left calf muscle cramping.  

Overall, when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current left calf muscle disorder as likely as not is related to injury sustained during his active duty service.  

Hence, in resolving all reasonable doubt to the Veteran, service connection for the residuals of a left calf muscle injury is warranted.  

With respect to the claimed residuals of frostbite of the right foot, the Veteran contends that he currently suffers from the residuals of frostbite of the right foot, sustained in 1996 while on active duty in Bosnia and Hungary.  

During the April 2011 hearing, the Veteran testified that he currently experiences difficulty in both feet when walking in snow.  He claims that both his service-connected residuals of frostbite of the left foot, and non-service-connected residuals of frostbite of the right foot are equally affected by cold, and that the tissue in his right foot was damaged at the same time in service as his left foot.  He described symptoms of redness, tingling, pain that he relates to an incident in service when he was made to ride in a Humvee for many hours that had no heat.  

By way of procedural background, in a May 2000 RO rating decision, the Veteran was granted service connection for the residuals of frostbite of the left foot, and assigned a 10 percent evaluation, effective on November 1, 1999.  

Notably, a March 2000 VA feet examination reflected a history of  participating in a 14 hour convoy travelling from Kosovo to Hungary during service when the heat in his truck went out and he was assigned the task of keeping the windshield free from ice and snow.  The Veteran noted arriving at their destination with his feet being cold and spending another 30 minutes moving injured personnel to another vehicle.  

The Veteran testified about  noticing that his fourth toe on his left foot was purple and the skin had begun to slough off.  His feet were never wet other than his normal perspiration during the trip; however, he had worked in mud up to his knees was required him to rotate his boots every day so they could dry.  

The Veteran added that his feet are not normal on cold days, and this caused pain in all of his toes, especially in the forth toe of the left foot.  The fourth toe on the left foot would also turn red in color compared to the other toes.  He denied any numbness, tingling or burning in his foot at the time.  He also stated that he was unable to work in the cold for long periods of time due to his cold sensitivity.  

On examination, the examiner observed pedal pulses were palpable, 2 out of 4 bilaterally, there was positive hair growth, skin temperature was warm to cold from tibial tuberosity to toes, there was no color change in the toes, there was no lower extremity edema, and there were calluses sub 1 and 5 bilaterally.  

On neurological examination, the examiner noted that vibratory sensation was intact, protective sensation with the 5.07 monofilament wire was intact, and the patellar and Achilles' reflexes were intact, bilaterally.  

On orthopedic examination, the examiner observed that the Veteran had a curling toe of the second toe, a Tailor's bunion, an adductovarus formation of the fifth toe bilaterally, and rectus hallux position.  The examiner indicated that the first metatarsophalangeal joint range of motion was smooth and gliding; however, dorsiflexion from right to left was 40 and 40, plantar flexion from right to left was 40 and 30, first metatarsal position bias was neutral on the right and plantar on the left, movement bias was plantar, bilaterally, and mobility was within normal limits, bilaterally.  

The examiner noted that the tarsometatarsal joint was within normal limits, bilaterally, the midtarsal joint was within normal limits bilaterally, the subtalar joint with the Veteran prone from right to left bilaterally, inversion 20 and 14, eversion 6 and 7, total range of motion 26 and 21, and neutral position of 2 degrees inverted and 0 degrees.  

The range of motion of the subtalar joint was smooth, gliding and pain free and was noted to be a Haglund's deformity bilaterally with the left greater than the right.  His ankle joint range of motion with the Veteran supine from left to right showed dorsiflexion with the knee extended to 6 and 14, dorsiflexion with the knee flexed to 6 and 18, and plantar flexion to 26 and 13.  

The Veteran observed the quality of motion was smooth, gliding, and pain free, there was no crepitus, the forefoot to rearfoot relationship with the Veteran prone was varus bilaterally, from ASIF to medial malleolus was 35, bilaterally, there was no limb length discrepancy, foot posture upon weight bearing was rectus, bilaterally, and calcaneal stance position was 4 degrees everted bilaterally.  The Veteran displayed normal gait with pronation at mid stance and resupination at toe off.  

Non-weight bearing radiographs were taken in conjunction with the examination, which revealed first metatarsal spaces within normal limits bilaterally.  The Veteran was diagnosed with the residuals of frozen foot with cold sensitivity, Tailer's bunion, Hallux limitus, and Haglund's deformity.  

The RO based their October 2008 denial of the Veteran's claim for service connection on a February 2008 VA examination report, which reflected findings that no evidence of the claimed condition existed.  

The February 2008 examiner noted a history of cold injury sustained when the Veteran was returning from Croatia while on a 14 hour or more convoy across the Saua River in February 1996.  

The examiner indicated that the symptoms at the time were that his feet were cold, numb, and purple and were treated in Hungary with a warm foot bath.  He was now sensitive to the cold, including loss of sensation and pain.  He had a diagnosis of Raynaud's syndrome since service in both feet, occurring as often as 3 times per week, and described symptoms of claudication after walking 10 yards on level ground at 2 miles per hour.  

The Veteran also noted calf pain at rest, and persistent coldness of the extremities, as well as abnormal sensation, changes in skin color, and edema.  He denied experiencing symptoms of profuse sweating, recurrent fungal infections, breakdown of the frostbite scars, disturbances of nail growth, skin cancer, skin thickening, and skin thinning.  

On examination, the examiner observed callous on the left knuckle of the proximal interphalangeal joint, but no findings of persistent coldness, ischemic limb pain at rest, gangrene, deep ischemic ulcer, and/or atrophic skin changes.  The examiner noted no tenderness and full range of motion of the joint, with no Raynaud's Syndrome present.  

An examination of the right foot revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  Further, there was active motion in the matatarsophalangeal joint of the right great toe.  Notably, an examination of the left foot revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation, and there was active motion in the metatarsophalangeal joint of the left great toe.  

On examination, the examiner noted that the location of the cold injury was feet, but there was no discoloration of the cold injury part, edema, fungal infection, ulceration, deformity, atrophy, loss of tissue, loss of digits, or missing nails.  He had normal hair growth and temperature.  The skin texture was described as not normal, as it was dry and rough.  

Diagnostic imaging reports associated with the examination showed a history of bilateral foot pain after frostbite; however three views taken demonstrated no evidence of focal bony lesion or soft tissue swelling in either foot.  

The examiner opined that there was no diagnosis regarding the claimed condition of the residuals of frostbite of the right foot because there was no residual sequelae present.  

Significantly, a March 2000 VA examination report, conducted less than a year after the discharge from service, indicated that he complained of cold sensitivity in both of his feet, and physical examination results showed very little difference in overall findings upon assessment of both feet.  Additionally, the VA examiner diagnosed the Veteran with the "residuals of frozen foot with cold sensitivity," which was the basis for the grant of service connection for his left foot disability.  

The Board finds that the Veteran's lay assertions that he has experienced the residuals of frostbite of the right foot since being exposed to extreme cold temperatures in service are found to be credible, and serve to confirm the nature of the injury to his right foot and to establish continuity since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current diagnosis of the residuals of a cold injury of the right foot as likely as not is causally linked to the same episode exposure that damaged the service-connected left foot.  

Hence, in resolving all reasonable doubt to the Veteran, service connection for the residuals of frostbite of the right foot is warranted.  


ORDER

New and material evidence has been received to reopen the claim of service connection for the residuals of a left calf muscle injury; the appeal to this extent is allowed.  

Service connection for the residuals of a left calf muscle injury is granted.  

Service connection for the residuals of frostbite of the right foot is granted.  


REMAND

The Veteran contends that he currently suffers from a neck disorder claimed as secondary to the service-connected lumbar spine disability, and from the residuals of frostbite of the right hand, and left hand, sustained in 1996 while on active duty in Hungary.  

During his hearing in April 2011, the Veteran reported that he injured his neck in the same incident that caused injury to his service-connected lumbar spine.  He claimed that he sustained injuries to his low back and neck while flying in a helicopter and having an injured soldier get dropped on him while he was attempting to transport the soldier.  

The Veteran also noted that his lumbar spine disability caused pain to radiate up his back to his neck.  Moreover, as noted, he experienced symptoms of redness, tingling, and pain in both of his hands that he related to an incident in service when he was made to ride in a Humvee for many hours without heat and was responsible for keeping snow and ice off the windshield.  

Additionally, the Veteran is service connected for bilateral hearing loss, currently rated at a noncompensable (no percent) level, effective on November 1, 1999, under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code (DC) 6100.  He is service connected for sprain, residuals of lumbosacral strain with traumatic degenerative change at L5 bilaterally and spondylolisthesis, currently rated as 10 percent disabling, effective on November 1, 1999, under 38 C.F.R. §4.71a, DC 5235 to 5243.  He is also service connected for the residuals of frostbite of the left foot, currently rated as 10 percent disabling, effective on November 1, 1999, under 38 C.F.R. § 4.104, DC 7122.  

The Veteran asserts that the evaluations assigned for these service-connected disabilities do not accurately reflect his current level of impairment as they have worsened since the most recent VA examinations, and has testified that he currently experiences radiating pain in both of his lower extremities due to his service-connected lumbar spine disability.  

Significantly, the service treatment records, dated from February 1981 to August 1998, show a history of treatment for a skull fracture and concussion in 1967 after being injured in a bike accident, for a back injury in 1979 that caused recurrent, sharp, momentary pain shooting up and down the back, for a back injury in October 1998, and for the residuals of frostbite of the left foot in 1996.  However, these records are negative for specific findings of a neck injury or disorder, or for the residuals of frostbite of the right hand, and left hand.  

With respect to the claims of service connection for the residuals of frostbite in the right hand, the Board concedes that, given his in-service treatment for frostbite in the left foot, the Veteran likely had exposure to extreme cold temperatures in service.  

A VA examination report, dated in March 2008, reveals complaints of the residuals of frostbite in both hands since service, to include symptoms of hands turning white, numb, feeling persistently cold, abnormal sensation, joint pain with arthritis, and edema.  On physical examination, the examiner observed no residual frostbite sequelae in the feet, but failed to offer a diagnosis or nexus opinion regarding the hands.  

With respect to the claimed neck disorder, an MRI of the cervical spine without contrast shows a diagnosis of disc osteophyte complexes, moderate-to-severe, at C5 to C6 and at T1 to T2.  Significantly, the Veteran has not undergone a VA examination to determine the nature and etiology of the neck disorder.  

Given the Veteran's competent and credible assertions, not rebutted by the record, that he has experienced a neck disorder, and the residuals of frostbite in the right hand and left hand since his service, along with treatment records confirming that he currently suffers from a neck disorder, and service records showing that he likely was exposed to extreme cold temperatures in service that caused other residual frostbite disabilities in his lower extremities, the Board finds that VA examinations are warranted to address the nature and etiology of his claimed disabilities, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

During the April 2011 hearing, the Veteran testified that his hearing loss, lumbar spine, and left foot disabilities had continued to worsen since he received his latest VA examinations in March 2008.  Given the assertions of increased disability since 2008, the Board finds that new VA examinations are warranted.  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes treatment records from the Northampton, Massachusetts (MA) VA Medical Center (VAMC), dated through 2009.  Further, 

during the April 2011 hearing, the Veteran testified that he had received his primary care through the Leeds, MA VAMC.  Hence, the RO must obtain all outstanding medical records from the Northampton and Leeds, VAMCs.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.   The RO should take all indicated action to obtain from the Northampton and Leeds VAMCs copies of all outstanding medical records.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of the claimed neck disorder.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current neck disorder is due an event or other incident of his active service or is caused or aggravated by a service-connected disability, specifically to include the lumbar spine disability.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of the claimed residuals of frostbite for the right hand and the left hand.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disability of either hand is due to an episode of frostbite during his active service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  Thereafter, the RO should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and severity of the service-connected hearing loss.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

The examination should encompass pure tone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner should also comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

5.  Thereafter, the RO should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and severity of the service-connected lumbar spine disability, to specifically including any manifested radiculopathy or other separately ratable disability, and any incapacitating episodes due to the disc disease, based upon the claims file review, the Veteran's subjective reports, and the examination findings.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should characterize the findings in terms of the applicable diagnostic codes.   Any necessary diagnostic tests should be completed.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

6.  Thereafter, the RO should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and severity of the service-connected residuals of frostbite of the left foot.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

7.  Following completion of all indicated development, the RO should readjudicate the Veteran's claims of service connection and for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive  Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


